EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Eastlund on 07/29/2022.
The application has been amended as follows: 
In the claims:
Claims 6–18 are canceled. 
Claims 1–5 and 19–23 are amended consistent with the attached proposed amendments stamped "OK TO ENTER: /M.L.C./."

Reasons for Allowance
Claims 1–5 and 19–23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1 , the primary reason for allowing this independent claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at  wherein the base plate is configured to at least partially support multiple dispensing units of the array of dispensing units, wherein the base of the powder reservoir contacts the respective nozzle blocks of the multiple dispensing units, and wherein the respective nozzle blocks of the multiple dispensing units are disposed between the base plate and the base of the powder reservoir to prevent the multiple dispensing units from moving vertically with respect to the top surface of the platen. 
ZEHAVI PG Publication No. 20190105837 (of record) teaches 
1) the frame (Figure 2 and 7's 202) is an enclosure an enclosure which is cable of keeping inert gas therein (¶59); and
2) cooling plates (1000/1002) are attached to the bottom of the frame or the individual cooling units (¶81);
3) a top side of the nozzle array (see Figure 7's 302 and ¶60)
However, the teachings above would not arrive wherein the base plate is configured to at least partially support multiple dispensing units of the array of dispensing units, wherein the base of the powder reservoir contacts the respective nozzle blocks of the multiple dispensing units, and wherein the respective nozzle blocks of the multiple dispensing units are disposed between the base plate and the base of the powder reservoir to prevent the multiple dispensing units from moving vertically with respect to the top surface of the platen. 
20170072636 (of record) teaches a cap plate (Figure 3C's 150) but its incorporation would arrive at one of the alternative structures referenced above. 
The following references were considered but also failed to remedy the above deficiencies:
US 10449718 (of record);
US 20030074096 (of record);
US 20050280185 (of record);
US 20070179656 (of record);
US 20110300248 (of record);
US 20140175708 (of record);
US 20150367415 (of record);
US 20160311164 (of record);
US 20170050270 (of record);
US 20170057013 (of record);
US 20170072463 (of record);
US 20170072643 (of record);
US 20170157805 (of record);
US 20170203363 (of record);
US 20180186073 (of record);
US 20180326657 (of record);
US 20190060998 (of record);
US 20190105837 (of record);
US 20190126552 (of record);
US 20190143595 (of record);
US 20200238432 (of record);
US 5188262 (of record);
US 6092941 (of record); and 
US 7828022 (of record).
Claims 2– 5 and 19–23 are allowed for the same reasons via their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Response to Arguments
Applicant's remarks, see page(s) 5–6, filed on 07/19/2022were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, are sufficient to place the application in condition for allowance. All previous objections and rejection are moot and withdrawn. Claim(s) 1–5 and 19–23 is/are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743